IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TRUSTEES 0f the CHICAGO REGIONAL
COUNCIL OF CARPENTERS PENSION
FUND, et al.,

Plaintiffs, Case No. 18 cv 4672
Judge Charles Norgle

V.

)
)
)
)
)
§
COPPER CONSTRUCTION COl\/[PANY, )
a dissolved Illinois corporation and )
STEVE NABOR, individually and d/ b / a )
COPPER CONSTRUCTION, )
)
)

Defendants.

Motion for Judgment

 

Plaintiffs, by its attorney, Daniel P. McAnally, move this Honorable Court to enter
Judgment according to Fed. R. Civ. P. 55 and in support of this Motion the Plaintiffs state:

1. This is and ERI SA trust fund case seeking delinquent contributions, interest,

liquidated damages, dues checl<~off and attorney fees.

2. On September 13, 2018 this Court entered an Order of Default against the
Defendants for their failure to answer the complaint and directed the Defendants to submit
the outstanding reports and contributions The Court also retained the jurisdiction to enter

a final judgment for any outstanding contributions and the ERISA damages (Exhibit A)

3. The Defendants submitted the monthly contribution reports but failed to
submit the ERISA contributions shown to be owed in the amount of $115,427.72 for the
months of August 2018 through December 2018. The Defendants also failed to remit the
union dues it Withheld from the employees' Wages. The amount of dues Withheld is
$4,755.38 for the period September 2018 through December 2018. (Exhibit B, affidavit
of Kristina M. Guastaferri, CPA, Administrator, Chicago Regional Council of Carpenters
Benefit Funds)

 

4. The Defendants owe interest on the unpaid ERISA contributions in the
amount of $1,287.32 pursuant to the Trust Agreements and 29 U.S.C. §1132(g)(2)(B).
(Exhibit B)

5. The Defendants owes liquidated damages on the unpaid ERISA contributions
in the amount of $15,228.07 for the period November 2017 through December 2018
pursuant to the Collective Bargaining Agreements, the Trust Agreements and 29 U.S.C.
§1132(g)(2)(C)(ii). (Exhibit B)

6. The Defendants owes the sum of $5,783.50 for necessary and reasonable
attorney fees and costs of $520.00 which are collectible under the terms of the Collective
Bargaining Agreement, the Trust Agreements and 29 U.S.C. §1132(g)(2)(D). (EXhibit C,
affidavit of Daniel P. McAnally)

WHEREFORE, Plaintiffs pray that their motion for judgment be granted in the
amount of $143,001.99 against both Defendants, jointly and severally

Respectively submitted,

s1 Daniel P. McAnally

Attorney for Plaintiffs

McGann, Ketterman & RiouX

111 E. Wacl<er Drive - Suite 2600
Chicago, IL 60601

(312) 251-9700
dmcanally@ml<rlaborlaw.com

 

